--------------------------------------------------------------------------------

 
 
[logo.jpg]                    877 N. 8th W.   Riverton, WY  28501    (307)
856-9271      FAX (307) 857-3050

 




For Immediate Release


U.S. ENERGY CORP. RETAINS SAMUEL ENGINEERING TO DEVELOP MINE ENGINEERING STUDY
FOR “LUCKY JACK” MOLYBDENUM PROJECT


Engineering Study to Provide Critical Components for Plan of Operations to be
Submitted to U.S. Forest Service


RIVERTON, Wyoming – April 30, 2008 – U.S. Energy Corp. (NASDAQ Capital
Market:  “USEG” or the “Company”) today announced that Samuel Engineering, Inc.
has been retained by the Company as a consultant to develop a mining engineering
study for the “Lucky Jack” molybdenum project in Gunnison County,
Colorado.  Samuel Engineering is a full service, multi-discipline, highly
qualified engineering and architectural firm with personnel that have extensive
experience involving major mining projects throughout the world.


As part of the study, Samuel Engineering will be working with other consultants
to produce the following engineering studies and plans:
·  
geological modeling;

·  
a mine development plan with detailed capital costs;

·  
mine backfill study;

·  
milling, process and layout review and planning including water balance;

·  
plot plan drawings;

·  
civil and electrical engineering plans;

·  
tailings and water management plans;

·  
environmental baseline monitoring and permitting analysis; and,

·  
a project cost schedule.



Also included in the deliverable items will be a 3-D fly through digital model
of the mine site.  The detailed studies provided by Samuel Engineering will
ultimately be utilized in the final drafting of a Plan of Operations planned to
be submitted to the U.S. Forest Service.


During the last year, over $10 million has been spent on numerous project items
for the Lucky Jack project including a Quality Assurance/Quality Control review
of 650 samples of the original drill results, site upgrades at the Core and
Water Treatment Plant buildings, sampling of surface waters to improve the data
base, and permitting activities with the Division of Reclamation, Mines and
Safety.  In addition, transportation, socio-economic, geotechnical,
hydrological, tailings and reservoir siting studies have been completed.  The
Company also has located additional unpatented mineral claims and conducted a
detailed land survey of the site.  All of these studies and the land survey will
also be utilized in the preparation of the Plan of Operations.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Mark Larsen, President of U.S. Energy Corp., stated, “I am very pleased to
announce that we are moving full steam ahead in the advancement of the Lucky
Jack molybdenum project.  The engineering and mine modeling studies that Samuel
Engineering will undertake represent a critical last step in finalizing our Plan
of Operations and a critical first step in evaluating the economics of a mine
plan that will ultimately lead us to the commissioning of a full feasibility
study concurrent with the drafting of an Environmental Impact Statement.  Samuel
Engineering’s detailed work will begin immediately.  Once completed, we will
have a better understanding of the economics of this ‘world-class’ molybdenum
deposit as we continue to advance the project.”


* * * * *




About U.S. Energy Corp.


U.S. Energy Corp. is a diversified natural resource company with interests in
molybdenum, oil and gas, gold, and real estate.  The Company is headquartered in
Riverton, Wyoming, and its common stock is listed on The NASDAQ Capital Market
under the symbol “USEG”.




Disclosure Regarding Mineral Resources
Under SEC and Canadian Regulations;
and Forward-Looking Statements


The Company owns or may come to own stock in companies which are traded on
foreign exchanges, and may have agreements with some of these companies to
acquire and/or develop the Company’s mineral properties.  An example is Sutter
Gold Mining Inc.  These other companies are subject to the reporting
requirements of other jurisdictions.


United States residents are cautioned that some of the information available
about our mineral properties, which is reported by the other companies in
foreign jurisdictions, may be materially different from what the Company is
permitted to disclose in the United States.


This news release includes statements which may constitute “forward-looking”
statements, usually containing the words “believe,” “estimate,” “project,”
“expect," or similar expressions.  These statements are made pursuant to the
safe harbor provision of the Private Securities Litigation Reform Act of
1995.  Forward-looking statements inherently involve risks and uncertainties
that could cause actual results to differ materially from the forward-looking
statements.  Factors that would cause or contribute to such differences include,
but are not limited to, future trends in mineral prices, the availability of
capital, competitive factors, and other risks.  By making these forward-looking
statements, the Company undertakes no obligation to update these statements for
revision or changes after the date of this release.


For further information on the differences between the reporting limitations of
the United States, compared to reports filed in foreign jurisdictions, and also
concerning forward-looking statements, please see the Company’s Form 10-K
(“Disclosure Regarding Forward-Looking Statements”; “Disclosure Regarding
Mineral Resources under SEC and Canadian Regulation”; and “Risk Factors”); and
similar disclosures in the Company’s Forms 10-Q.


* * * *


For further information, please contact:
Keith G. Larsen, CEO or Mark J. Larsen, President
U.S. Energy Corp. (307) 856-9271

